Exhibit 10.1

 

A.            Performance Criteria for Incentive Plan Awards for Year 2006
Pursuant to the 2003 Executive Incentive Plan

 

1.             Awardees:

 

a.                                       Henry J. Herrmann

b.                                      Michael L. Avery

c.                                       Thomas W. Butch

d.                                      Daniel P. Connealy

e.                                       Daniel C. Schulte

f.                                         Michael D. Strohm

g.                                      John E. Sundeen, Jr.

 

2.             Performance Goal:

 

a.                                       The aggregate Incentive Plan Award to
the Awardees shall equal four percent of the Adjusted 2006 Operating Income
(defined below).  The aggregate Incentive Plan Award shall be allocated among
the Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

30

%

Michael L. Avery

 

15

%

Thomas W. Butch

 

15

%

Daniel P. Connealy

 

10

%

Daniel C. Schulte

 

10

%

Michael D. Strohm

 

10

%

John E. Sundeen, Jr.

 

10

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of the Incentive Plan Award for the
2006 Year than is set forth above, provided that any such decrease in the
Incentive Plan Award for any one Awardee shall not increase the award for any
other Awardee.

 

b.                                      The term “Adjusted 2006 Operating
Income” means the operating income of the Company for its fiscal year ending
December 31, 2006 (the “2006 Year”), determined pursuant to generally accepted
accounting principles, adjusted as follows:  (i) such amount shall be increased
by the Company’s interest expense for the 2006 Year; (ii) such amount shall be
increased by the Company’s federal, state and local income taxes for the 2006
Year; (iii) such amount shall be increased by bonuses paid under Company
executive compensation and deferred compensation plans for the 2006 Year; (iv)
such amount shall be increased by losses from publicly-disclosed transactions
entered into during the 2006 Year that the

 

--------------------------------------------------------------------------------


 

Compensation Committee considers to be extraordinary or non-recurring; (v) such
amount shall be decreased by gains from publicly-disclosed transactions entered
into during the 2006 Year that the Compensation Committee considers to be
extraordinary or non-recurring; (vi) such amount shall be increased by any net
losses during the 2006 Year from entities, trades or businesses and lines of
businesses acquired from unrelated parties (“2006 Acquisitions”); and (vii) such
amount shall be decreased by any net profits during the 2006 Year from entities,
trades or businesses and lines of businesses acquired pursuant to 2006
Acquisitions.

 

B.                                    Performance Criteria for Restricted Stock
Awards for Year 2006 Pursuant to the 1998 Stock Incentive Plan

 

1.             Awardees:

 

a.                                       Henry J. Herrmann

b.                                      Michael L. Avery

c.                                       Thomas W. Butch

d.                                      Daniel P. Connealy

e.                                       Daniel C. Schulte

f.                                         Michael D. Strohm

g.                                      John E. Sundeen, Jr.

 

2.             Performance Goal:

 

a.                                       The aggregate Restricted Stock Award to
the Awardees shall equal 420,000 shares of Company common stock, provided that
no such award shall be made unless the Threshold Condition (defined below) is
met.  The aggregate Restricted Stock Plan Award shall be allocated among the
Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

30

%

Michael L. Avery

 

15

%

Thomas W. Butch

 

15

%

Daniel P. Connealy

 

10

%

Daniel C. Schulte

 

10

%

Michael. D. Strohm

 

10

%

John E. Sundeen, Jr.

 

10

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of a Restricted Stock Plan Award
for the 2006 Year than is set forth above, provided that any such decrease in
the Restricted Stock Plan Award for any one Awardee

 

--------------------------------------------------------------------------------


 

shall not increase the award for any other Awardee.  These awards, if any, are
to be granted in December 2006.

 

b.                                      The term “Threshold Condition” means
that the quotient of (i) Adjusted 2006 Operating Income (defined in Section A),
divided by (ii) Adjusted 2006 Equity (defined below), equals or exceeds 0.40.

 

c.                                       The term “Adjusted 2006 Equity” means
the quotient of (i) the sum of Beginning 2006 Equity (defined below) plus
Adjusted Ending 2006 Equity (defined below), divided by (ii) 2.0.

 

d.                                      The term “Beginning 2006 Equity” means
the shareholders equity of the Company as of January 1, 2006, determined
pursuant to generally accepted accounting principles.

 

e.                                       The term “Adjusted Ending 2006 Equity”
means the shareholders equity of the Company as of December 31, 2006, determined
pursuant to generally accepted accounting principles, adjusted as follows:  (i)
such amount shall be increased by bonuses paid under Company executive
compensation and deferred compensation plans for the 2006 Year; (ii) such amount
shall be increased by losses from publicly-disclosed transactions entered into
during the 2006 Year that the Compensation Committee considers extraordinary or
non-recurring; (iii) such amount shall be decreased by gains from
publicly-disclosed transactions entered into during the 2006 Year that the
Compensation Committee considers to be extraordinary or non-recurring; (iv) such
amount shall be increased by any net losses during the 2006 Year from entities,
trades or businesses and lines of businesses acquired pursuant to 2006
Acquisitions; and (v) such amount shall be decreased by any net profits during
the 2006 Year from entities, trades or businesses and lines of businesses
acquired pursuant to 2006 Acquisitions.

 

 

--------------------------------------------------------------------------------